         Case 2:20-cr-00253-GAM Document 3 Filed 08/31/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            :
                                                    :            CRIMINAL ACTION
                             v.                     :
                                                    :            No. 20-253
TETI AMUN RA-BEY                                    :
                                                    :


                                            ORDER

       This 31st day of August, 2020, the Clerk of Court is directed to remand this action to the

Philadelphia Court of Common Pleas forthwith.




                                                    /s/ Gerald Austin McHugh
                                                    United States District Judge




                                                1
